Title: To George Washington from Samuel Athawes, 20 July 1787
From: Athawes, Samuel
To: Washington, George



Gentlemen
London 20th July 1787.

It is with sincere & very heartfelt Concern that I communicate to you an Event, which will excite the same sentiments of Sorrow in your Breasts; a long & uninterrupted Attachment to & Friendship with the Object of it, has convinced me that where he was barely known he was honoured; where he was well known he was valued & venerated; & where Friendship had knot the Tie he was unreservedly beloved. You, Gentlemen, stand with me in this last predicament, & what I have felt will be communicated to your Breasts when I tell you that our most worthy & invaluable Friend George William Fairfax Esqr. departed this Life on the 3d of April last. His Health for several years past had been slender & precarious. I met him at Weymouth in the Autumn, & the Sea Air & bathing seemed to agree exceedingly well with him; he increased both in his Spirits & Appetite, & after his Return to Bath I received several Letters from him wrote in such a Strain of Chearfulness & even Hilarity as he had not been accustomed to, so that I flattered myself he

had laid in a good Stock of Health for the Winter. But this pleasing Prospect Soon shut in, & about Christmas he was attacked with a Fever which with Difficulty yielded to the power of Medicine; & while he was yet weak & languid from the Effects of the Fever, he was seized with a spitting of Blood. Alarmed at this Appearance, his Physician ordered him to the Hot-well at Bristol, & there were at first some weak Symptoms in his favour; but his Fever which had never been subdued, but only weakened, gathered fresh Force, & he gradually declined till at Length he fell under the inevitable Stroke. I paid him a melancholy Visit while at Bristol, & was Witness to the Firmness of Mind & christian patience with which he sustained his Malady; they continued with him to the last, & the Remembrance of them to those of his Friends who were admitted to the Scene will serve as an Example & Admonition, & to those who were not the Reflection upon them may alleviate their Sorrow for his Departure.
The Notification of this melancholy Event would have reached you sooner if the proving of the Will here had not necessarily taken up much Time from the Residence of the Executors in different parts of the Kingdom, & till they were all sworn it could not be deposited in the Registry of our prerogative Court, nor of Course an official Copy of it be obtained to send to you, who are appointed by the Testator, his Executors & Trustees for his Estates & Effects in Virginia. It is now herewith transmitted to you, & as it is unnecessary for me to enter into the particulars of it, I will only take Occasion to say that during the Visit I paid our departed Friend at Bristol he called for & opened his Will, & desired as he had appointed me one of his Executors, that I would peruse it. I did so, & the Impropriety of joining his Executors & Trustees here with those in Virginia for the Transaction of his Affairs in either or in both Countries & the Impracticability of acting with any Effect under a Trust so constituted, struck me very forcibly; & he was so well convinced of the Truth of my Remarks that his Attorney was sent for, & by a Codicil he appointed Executors & Trustees in each Country for his Estates & Affairs in each, separately & distinctly & without Dependance on each other for the performance of discretionary or legal Acts; & I flatter myself that this Alteration by simplifying the Trusts & rendering the Execution of them as easy as possible will be fully approved by you.

Heartily wishing that the Event we now deplore may be respectively removed to a great Distance from each of you, & that you may enjoy an uninterrupted Series of Health & Prosperity, I remain, very respectfully Gentlemen Your very obedient humble Servant

Saml Athawes.


P.S. There being no Opportunity at present directly to Potomack I have put the papers in a Case addressed to you & consigned it by James River Ship to my Friend Colo. Burwell near Williamsburg, whom I have requested to forward it to you, by an Express, the Expence of which you will please to pay & charge to the Estate. In the Case there is also inclosed a Gold Watch, Chain & Seals, bequeathed to Mr Ferdinando Fairfax on which I have insured £25 and two Letters from Mrs Fairfax, which you will have the Goodness to send to their respective Addresses.

